ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
ANSOL, Inc.                                 )      ASBCA No. 60160
                                            )
Under Contract No. NOO 178-05-D-4180        )

APPEARANCE FOR THE APPELLANT:                      Kevin J. Slattum, Esq.
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Joseph D. Keller, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                  ORDER OF DISMISSAL

       The appeal docketed as ASBCA No. 60160 duplicates the earlier docketed appeal
ASBCA No. 60153. Appellant apparently submitted an original and a copy of the notice of
appeal under separate cover. The Recorder's office docketed both filings. The latter appeal,
ASBCA No. 60160, is administratively dismissed from the Board's docket.

      Dated: 24 September 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60160, Appeal of ANSOL, Inc., rendered
in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals